PER CURIAM.
The petition seeking belated appeal pursuant to Florida Rule of Appellate Proce*99dure 9.140(j) is granted. Petitioner shall be allowed a belated appeal of the judgment and sentence rendered February 23, 1999, in Escambia County Circuit Court case number 98-1937-CFA-01. The cause is remanded to the trial court with directions to treat this court’s mandate as the notice of appeal. Fla. R.App. P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BOOTH, ALLEN and BENTON, JJ., concur.